      Case 2:20-cv-02228-JWB-GEB Document 40 Filed 11/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


MGPI PROCESSING, INC.,                               )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 20-2228-JWB-GEB
                                                     )
ALLIED WORLD ASSURANCE                               )
COMPANY (U.S.) INC., et al.,                         )
                                                     )
                      Defendants.                    )
                                                     )

                                            ORDER

       This matter is before the court on Plaintiff MGPI Processing, Inc.’s (“MGPI”),

motion for leave to file and serve its First Amended Complaint (ECF No. 37). Plaintiff

MGPI filed the motion on October 30, 2020, making any response to the motion due

November 13, 2020. No response in opposition has been filed. Therefore, the motion is

uncontested and may be granted without further notice pursuant to D. Kan. Rule 7.4.

       Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of amendment of the complaint as analyzed under Fed. R. Civ. P. 15(a)(2), and justice

requires amendment.1


1
  The court considers a number of factors in deciding whether to allow an amendment, including
timeliness, prejudice to the other party, bad faith, and futility of amendment. Minter v. Prime
Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO, 2013 WL
328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL 328986 (D.
Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given when justice so requires,”
and the decision to allow an amendment is within the sound discretion of the court. See J. Vangel
Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at *2 (D. Kan.
Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995)).
     Case 2:20-cv-02228-JWB-GEB Document 40 Filed 11/17/20 Page 2 of 2




      IT IS THEREFORE ORDERED that Plaintiff MGPI Processing, Inc.’s Motion

to Amend Its Complaint (ECF No. 37) is GRANTED. Plaintiff shall file the First

Amended Complaint no later than November 30, 2020.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 17th day of November, 2020.


                                       s/ Gwynne E. Birzer
                                       GWYNNE E. BIRZER
                                       United States Magistrate Judge




                                         2
